Title: To Thomas Jefferson from Lacosta S. Harris, 14 July 1806
From: Harris, Lacosta S.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston July 14 1806
                        
                        A Lad or a young man presumes to adress you & request such a favour as probably never was asked of you or
                            prehaps An One else before—I am a lad living in this town with a respectable Merchant.—being peculiarly unfortunate while
                            very young in losing both my Parents, I am indebted to a very distant relation for clothing & Board, (as it is not the
                            Custom in this place for Merchants to allow their apprentices Any thing untill they become eighteen or nineteen years old—).
                            My relation is not in Circumstances if she were willing to advance me even a very small sum, for Me to Risque as an
                            adventure to Sea, which always has been my wish, Under these circumstances I have presumed to adress you & to request a
                            Small sum for the above purpose, kowing you to be very Rich, & a part of a days service of yours to goverment given to
                            one of you subjets in a short time with good luck might make a rich man. If you should feel disposed to comply you would
                            lay One under Eternal obligations, who would esteem it an honor to subscribe himself your Well Wisher & Humble
                            Servant
                        
                            Lacosta S Harris
                            
                        
                    